Citation Nr: 0812237	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  04-35 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to October 18, 
2000 for the grant of service connection for scars of the 
left buttock.

2.  Entitlement to an effective date prior to October 18, 
2000 for the grant of service connection for left 
trochanteric bursitis, with hip pain.


REPRESENTATION

Appellant represented by:	Eugene M. Mulvaney, Esq.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to March 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

In a June 2005 rating decision, the RO also confirmed a 
previous denial of service connection for hepatitis C.  The 
veteran's Notice of Disagreement with this decision was 
received by the RO in May 2006, and a Statement of the Case 
was issued by the RO in February 2008.  To date, however, the 
RO has not received a VA Form 9 (Appeal to Board of Veterans' 
Appeals) or any other similar response constituting a 
Substantive Appeal under 38 C.F.R. § 20.202 (2007).  As such, 
the Board does not presently have jurisdiction over this 
matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  The Mayfield line of 
decisions reflects that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was furnished with a VCAA 
letter in March 2004, subsequent to the appealed July 2003 
rating decision but prior to the July 2004 Statement of the 
Case and the March 2005 and July 2007 Supplemental Statement 
of the Case.

While procedurally this letter meets the requirements of the 
Mayfield line of decisions, its content is deficient.  
Notably, in this letter the RO set forth the type of evidence 
needed to substantiate a service connection claim, rather 
than that needed to substantiate an earlier effective date 
claim.  The RO never issued a corrective letter describing 
the type of evidence specifically needed to substantiate an 
earlier effective date claim.  

Moreover, in view of the Mayfield holdings regarding post-
decisional documents and the relatively cursory contents of 
the Statement of the Case and Supplemental Statements of the 
Case, the Board is unable to reach the conclusion that other 
corrective notification action was taken demonstrating that 
the veteran was not prejudiced by the inadequacies of the 
March 2004 VCAA letter.  In this regard, the Board further 
notes that the veteran's statements, such as the September 
2004 Substantive Appeal, do not clearly establish that he is 
cognizant of the specific type of evidence needed to 
substantiate an earlier effective date claim, and the letters 
from his attorney primarily concern the unrelated hepatitis 
claim noted above.  See Sanders v. Nicholson, supra.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  First and foremost, the letter 
must inform the veteran about the type of 
information and evidence that is 
necessary to substantiate the claims in 
terms of the provisions of 38 C.F.R. 
§ 3.400, regarding the assignment of 
effective dates.  The veteran should also 
be notified that, in cases where service 
connection is granted, both a disability 
evaluation and an effective date for that 
evaluation will be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Moreover, the letter must notify the 
veteran of the type of evidence that VA 
will seek to provide, inform him of the 
type of evidence that he is expected to 
provide, and request that he provide any 
and all relevant evidence currently in 
his possession.  

2.  After completion of the above 
development, the veteran's claims of 
entitlement to an effective date prior to 
October 18, 2000 for the grants of 
service connection for scars of the left 
buttock and left trochanteric bursitis, 
with hip pain, must be readjudicated.  If 
the determination of either claim remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



